Exhibit 10.13

Elaine B. Bittner

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to Executive Employment Agreement (this “Amendment”) is made
effective as of January 1, 2012, by and between Chesapeake Utilities
Corporation, a Delaware corporation (the “Company”), and Elaine B. Bittner (the
“Executive”).

Background Information

The parties to this Amendment (the “Parties”) entered into an Executive
Employment Agreement effective January 1, 2011 (the “Employment Agreement”),
regarding the Executive’s employment relationship with the Company. The Parties
desire to amend the Employment Agreement pursuant to Paragraphs 18 and 20 of the
Employment Agreement in order to comply with the final Treasury Regulations
issued under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and to amend Paragraph 5 of the Employment Agreement to reflect that
incentive awards under the Company’s bonus and incentive plans or any future
arrangement established by the Company are subject to repayment by Executive
under certain circumstances.

Amendment of the Employment Agreement

The Parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:

1. Definitions. All capitalized terms used in this Agreement but which are not
otherwise defined herein, shall have the respective meanings given those terms
in the Employment Agreement, as applicable.

2. Retirement Plans. Paragraph 5(d) of the Agreement shall be renumbered to
Paragraph 5(e).

3. Recovery of Compensation. New paragraph 5(d) of the Agreement is hereby
inserted as follows:

“(d) Recovery of Compensation. The Executive acknowledges and agrees that all or
any portion of an incentive award under the above described bonus and incentive
compensation plans or any future arrangement established by the Company to
provide incentive or bonus compensation, whether payable in cash, Company common
stock or other property, (“Award”) is subject to an obligation of repayment by
the Executive to the Company if the amount of the Award was calculated based
upon the achievement of certain financial results (as reflected in the financial
statement of the Company or otherwise) or other performance metrics that, in
either case, were subsequently found to be materially inaccurate. The amount
that shall be repaid by the Executive to the Company shall be based on the
excess amount paid or awarded to the Executive under the Award as compared to
the amount that would have been paid or awarded had the material inaccuracy not
occurred. If the Compensation Committee of the Board of Directors determines
that the Executive engaged in misconduct, malfeasance or gross negligence in the
performance of his or her duties that either caused or significantly contributed
to the material inaccuracy in financial statements or other performance metrics,
there shall be no time limit on this right of recovery, which shall apply to all
future Awards as well as to any and all pre-existing Awards that have not yet
been determined and paid as of the date of this Amendment. In all other
circumstances, this right of recovery shall apply to all future Awards as well
as to any and all pre-existing Awards that have not yet been determined and



--------------------------------------------------------------------------------

paid as of the date of this Amendment for a period not exceeding one year after
the date of payment of each such Award. In addition, the Executive hereby agrees
that, if he or she does not promptly repay the amount recoverable hereunder
within thirty (30) days of a demand therefore, such amount may be withheld from
compensation of any type not yet due and payable to the Executive, including,
but not limited to, the cancellation of future Awards, as determined by the
Compensation Committee in its sole discretion. In addition, the Compensation
Committee is granted the discretionary authority to interpret and enforce this
provision as it determines to be in the best interest of the Company and
equitable to the parties. Notwithstanding anything herein, this provision shall
not be the Company’s exclusive remedy with respect to such matters. In addition,
the parties agree that the Company may unilaterally amend this provision at any
time to comply with applicable law or securities exchange listing rules, as the
same may be in effect from time to time, during the Current Term or the Extended
Term of this Agreement.”

4. Welfare Benefits. Paragraph 5(e) of the Agreement shall be renumbered to
Paragraph 5(f).

5. Other Benefits. Paragraph 5(f) of the Agreement shall be renumbered to
Paragraph 5(g).

6. Expenses. Paragraph 5(g) of the Agreement shall be renumbered to Paragraph
5(h) and new Paragraph 5(h) is hereby amended by adding the following to the end
thereof:

“If any reimbursements under this provision are taxable to the Executive, such
reimbursements shall be paid on or before the end of the calendar year following
the calendar year in which the reimbursable expense was incurred, and the
Company shall not be obligated to pay any such reimbursement amount for which
Executive fails to submit an invoice or other documented reimbursement request
at least 10 business days before the end of the calendar year next following the
calendar year in which the expense was incurred. Such expenses shall be
reimbursable only to the extent they were incurred during the term of the
Agreement. In addition, the amount of such reimbursements that the Company is
obligated to pay in any given calendar year shall not affect the amount the
Company is obligated to pay in any other calendar year. In addition, Executive
may not liquidate or exchange the right to reimbursement of such expenses for
any other benefits.”

7. Paragraph 5(h). Paragraph 5(h) of the Agreement shall be renumbered to
Paragraph 5(i). New Paragraph 5(i) is hereby amended to make Paragraph
references consistent with the amendments to Paragraph 5 in this Amendment. The
first sentence of New Paragraph 5(i) shall be replaced with the following:

“Nothing in this Agreement shall preclude the Company from amending or
terminating any employee benefit plan or practice, but, it being the intent of
the parties that the Executive shall continue to be entitled during the Extended
Term to benefits and perquisites as set forth in Paragraphs 5(a) through 5(c)
and 5(e) through 5(h) at least equal to those attached to her position on the
date of this Agreement, nothing in this Agreement shall operate as, or be
construed to authorize, a reduction during the Extended Term without Executive’s
written consent in the level of such benefits or perquisites as in effect on the
date of a Change in Control.”

8. Payment Upon Termination During Extended Term. Paragraph 6(c) of the
Agreement is hereby amended by adding the following to the end thereof:



--------------------------------------------------------------------------------

“In addition, and notwithstanding the foregoing provisions of this Paragraph
6(c), if the Extended Termination Date occurs more than two (2) years after the
occurrence of a Change in Control, then the amount payable in cash under this
provision shall be payable in substantially equal installments over the one
(1) year period following the Executive’s “separation from service” within the
meaning of Code Section 409A. The number of substantially equal installments
shall be equal to the number of regular payroll periods during said one (1) year
period, with one installment payable on each such payroll period. In addition,
to the extent required in order to comply with Code Section 409A, cash amounts
that would otherwise be payable under this Paragraph 6(c) during the six-month
period immediately following the Extended Termination Date (and which are not
eligible for the exception applicable to payments due to involuntary separation
under Treas. Reg. Section 1.409A-1(b)(9)(iii)) shall instead be paid, with
interest on any delayed payment at the applicable federal rate under Code
Section 7872(f)(2)(A), on the first business day after the date that is six
(6) months following the Executive’s “separation from service” within the
meaning of Code Section 409A. Further, any taxable welfare benefits provided to
Executive pursuant to this Paragraph 6(c) that are not “disability pay” or
“death benefits” within the meaning of Treas. Reg. Section 1.409A-1(a)(5)
(collectively, the “Applicable Benefits”) shall be subject to the following
requirements in order to comply with Code Section 409A. The amount of any
Applicable Benefits provided during one taxable year shall not affect the amount
of the Applicable Benefits provided in any other taxable year, except that with
respect to any Applicable Benefits that consist of the reimbursement of expenses
referred to in Code Section 105(b), a limitation may be imposed on the amount of
such reimbursements over some or all of the Covered Period, as described in
Treas. Reg. Section 1.409A-3(i)(1)(iv)(B). To the extent that any Applicable
Benefits consist of the reimbursement of eligible expenses, such reimbursement
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred. No Applicable Benefits may be
liquidated or exchanged for another benefit. During the period of six (6) months
immediately following Executive’s separation from service (within the meaning of
Code Section 409A), Executive shall be obligated to pay the Company the full
cost for any Applicable Benefits that do not constitute health benefits of the
type required to be provided under the health continuation coverage requirements
of Code Section 4980B, and the Company shall reimburse Executive for any such
payments on the first business day that is more than six (6) months after
Executive’s separation from service, together with interest on such amount from
the date of separation from service through the date of payment at the
applicable federal rate under Code Section 7872(f)(2)(A).”

9. Maximum Payment Upon Termination. Paragraph 7(b) of the Agreement is hereby
amended by adding the following to the end thereof:

“Notwithstanding the foregoing, if the exercise of discretion reserved to the
Executive in determining the Notice of Application would violate Code
Section 409A, then such discretion shall be eliminated and the amounts payable
under Paragraph 6(c) shall be reduced proportionately.”

10. Renewal. Paragraph 15 of the Agreement is hereby amended by adding the
following to the end thereof:

“Notwithstanding any other provision of this Agreement, the termination of this
Agreement for any reason shall not result in the termination of the rights and
obligations of the parties under the provisions of Sections 5(d), 6, 7, 9, 10,
14 and 16 hereof, which shall survive any such termination. The right of
recovery provisions of Section 5(d) shall cease to apply during the Extended
Term and shall be automatically terminated upon a Change in Control of the
Company (as defined in Paragraph 2(d)) except with respect to any right of
recovery that has been asserted prior to such Change in Control.”



--------------------------------------------------------------------------------

11. Set-off. Paragraph 17 of the Agreement is hereby amended by replacing the
existing text with the following:

“The Company shall have no right of set-off or counterclaim in respect of any
claim, debt or obligation against any payments or benefits provided for in this
Agreement except as otherwise provided herein.”

12. Code Section 409A. Paragraph 20 of the Agreement, the existing text of which
is redundant to Paragraph 18, shall be replaced with the following:

“Notwithstanding any provision of Paragraph 10 or 14 of the Employment Agreement
to the contrary, any legal fees and expenses to be paid by the Company pursuant
to Paragraph 10 or 14 shall be subject to the following requirements in order to
comply with Code Section 409A. Such legal fees and expenses shall be paid by the
Company only to the extent incurred during the Term of the Agreement or for a
period of ten (10) years after the Executive’s “separation from service” (as
defined in Code Section 409A). The Company shall pay such legal fees and
expenses no later than the end of the calendar year next following the calendar
year in which such fees and expenses were incurred, and the Company shall not be
obligated to pay any such fees and expenses for which the Executive fails to
submit an invoice at least ten (10) business days before the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred. The amount of such legal fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Executive’s right to have the Company pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.”

13. Captions. The captions of the various sections of this Amendment are not
part of the context of this Amendment, but are only labels to assist in locating
those sections, and shall be ignored in construing this Amendment.

14. Construction. This document is an amendment to the Employment Agreement. In
the event of any inconsistencies between the provisions of the Employment
Agreement and this Amendment, the provisions of this Amendment shall control.
Except as modified by this Amendment, the Employment Agreement shall continue in
full force and effect without change.

 

EXECUTIVE:      

/s/ Elaine B. Bittner

   Date: January 1, 2012   

Elaine B. Bittner

     

CHESAPEAKE UTILITIES CORPORATION

     

By:

  /s/ Michael P. McMasters    Date: January 1, 2012      Michael P. McMasters   
     President and Chief Executive Officer      